—In a matrimonial action, in which the parties were divorced by judgment dated July 24, 1990, the defendant former husband appeals from an order of the Supreme Court, Dutchess County (Fredman, J.), entered Sep*439tember 1, 1992, which denied his motion to amend an order of the same court, dated June 10, 1992, to restore his unsupervised visitation with the parties’ minor children.
Ordered that the order is affirmed, with costs.
It is well settled that the preeminent concern in child custody and visitation matters is the best interests of the child (see, Eschbach v Eschbach, 56 NY2d 167; Friederwitzer v Friederwitzer, 55 NY2d 89; Matter of James P. W. v Eileen M. W., 136 AD2d 549, 550). Here, the record supports the determination of the Supreme Court to follow the psychologist’s recommendation of continued, supervised visitation with the goal of strengthening the parental relationship between the former husband and his children.
The former husband’s remaining contention is without merit (see, Judiciary Law § 14; People v Moreno, 70 NY2d 403). Lawrence, J. P., Copertino, Altman and Goldstein, JJ., concur.